  Case 17-16102         Doc 30       Filed 03/08/19 Entered 03/08/19 16:03:17        Desc Main
                                       Document     Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )       Case No: 17-16102
                                               )
Todd C Fuller                                  )       Chapter 13
                                               )
                        Debtor(s).             )       Judge: Janet S. Baer (Kane)


                                        NOTICE OF MOTION

TO:      Todd C Fuller, 38 Woodridge Rd. Montgomery, IL 60538 via US mail
         Trustee Glenn B Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532 via ECF
         clerk’s electronic delivery system
         U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
         delivery system
         See attached service list

         PLEASE TAKE NOTICE that on March 29, 2019 at 10:00 a.m., I shall appear before the
Honorable Judge Janet S. Baer at Kane Courthouse, 100 S 3rd Street, Courtroom 240, Geneva,
Illinois 60134 or any judge presiding and then and there present the Motion, a copy of which is
attached hereto.

                                                       By:    /s/ David H. Cutler
                                                              David H. Cutler


                                     CERTIFICATE OF SERVICE

       I, David H. Cutler, hereby certify that I caused to be served, electronically or through
U.S. Mail, a copy of the foregoing Notice and Motion upon the parties named above on March 8,
2019 before the hour of 6:00 p.m. from the office located at 4131 Main Street., Skokie, Illinois
60076.

                                                       By:     /s/ David H. Cutler
                                                              David H. Cutler, esq.
                                                              Counsel for Debtor(s):
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St,
                                                              Skokie, IL 60076
                                                              Phone: (847) 673-8600

                                                   1
  Case 17-16102         Doc 30        Filed 03/08/19 Entered 03/08/19 16:03:17         Desc Main
                                        Document     Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                          )       Case No: 17-16102
                                                )
Todd C Fuller                                   )       Chapter 13
                                                )
                        Debtor(s).              )       Judge: Janet S. Baer (Kane)


                     MOTION TO MODIFY PLAN POST CONFIRMATION

         NOW COMES the Debtor, Todd C Fuller, by and through his attorneys, the law office of

CUTLER & ASSOCIATES, and in support of this Motion, states as follows:

         1.    This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is

               a "core proceeding" under 28 USC 157(b)(2).

         2.    The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code

               on May 24, 2017.

         3.    The Debtor’s Plan was confirmed with a payment of $220 for 36 months with

               unsecured creditors receiving 10% of their unsecured claims.

         4.    The Debtor as of the date of this motion has a default of $615.

         5.    The Debtor’s plan was modified on February 16, 2018 to defer his default of $560 to

               the end of the plan.

         6.    The Debtor has fallen behind on his plan payments because he had taken unpaid time

               from work as he was ill and was undergoing medical testing and he incurred out of

               pocket medical bills. The Debtor is now back to work and can make his plan

               payments going forward but he is not able to catch up on the full default amount.

         7.    The Debtor is looking to defer his current plan default to the end of the plan.




                                                    2
 Case 17-16102         Doc 30   Filed 03/08/19 Entered 03/08/19 16:03:17            Desc Main
                                  Document     Page 3 of 3


      8.    The Debtor seeks to modify his plan post confirmation to defer the current trustee

            default to the end of the plan.



      WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

   Post Confirmation to defer the current default until the end of the plan; and for such further

   relief that this Court may deem just and proper.




Dated: March 8, 2019                                  Respectfully Submitted,

                                                      By:    /s/ David H. Cutler
                                                             David H. Cutler, esq.,
                                                             Counsel for Debtor(s):
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St.
                                                             Skokie, IL 60076
                                                             Phone: (847) 673-8600




                                                3
